DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 11/17/2020.
Claim 1 is amended.
Claims 9, 12, and 19 are cancelled.
Claims 1-8, 10-11, 13-18, 20-23 are pending.
The Examiner withdraws the objection to the claim 1 for minor informalities due to Applicant’s amendment filed 11/17/2020.

Response to Arguments
Applicant’s arguments, see pages 9 and 11-12, filed 11/17/2020, with respect to independent claims 15 and 21 have been fully considered and are persuasive.  The rejection of 11/17/2020 has been withdrawn. See below for further details.

Allowable Subject Matter
Claims 1-8, 10-11, 13-18, 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8, 10-11, 13-14, and 22-23 are allowable for the reasons set forth in the Office Action dated 9/3/2020. 
Independent claims 15 and 21 are allowable because the prior art does not teach or reasonably suggest “injecting resin into the mold to engage the fibrous material, wherein the one or more guide pins is removed before the resin is injected into the mold” or “removing the guide from the second base and the first mold section; arranging a second mold section…after the guide is removed” in combination with the limitation “wherein a first of the one or more pins is arranged within a first aperture in the second 
Valle (US 2013/0115429) teaches a method of forming a fiber-reinforced composite comprising: a plurality of first lay-ups by wrapping a mandrel with an appropriate number of plies; aligning the mandrel-wrapped first lay-ups on a first male tool; arranging a second lay-up on a second female tool; and curing the assembly. Valle further teaches the use of pre-impregnated plies. However, Valle is silent as to using one or more guides or guide pins to arrange the second mandrel on the first mold section wherein “a first of the one or more pins is arranged within a first aperture in the second mandrel that extends into the second mandrel form a surface of the second mandrel configured to contact the first mold section, and wherein the first of the one or more pins is configured to translate within a second aperture in the first mold section;” and removing the guide from the second base before “injecting resin into the mold” (as in claim 15) or before “arranging a second mold section with the first mold section to provide a mold” (claim 21).
Lockett (US 2015/0328845) teaches a method of making a composite truss structure comprising the steps of preparing a dry fabric mold by placing a first dry fabric layer on a mandrel, and then infusing the fabric mold with resin, and curing the resin to provide the composite structure. Lockett explains that prepreg architectures require a complex series of manufacturing steps involving multiple curing cycles and debulking steps. Therefore, one of ordinary skill in the art would be motivated to substitute the steps of wrapping a mandrel with prepreg plies and then curing as in Valle for the steps of wrapping a mandrel with dry fibers, infusing the fabrics with resin, and then curing the plies as in Lockett in order to simplify the molding operation. 
The prior art generally teaches the use of guide pins to locate the mandrel in the correct spot. For example, Funnell (US 2010/0000667) teaches a mandrel having location pins (13, 14) with fit into mandrel locator holes (9) to accurately locate the stringer mold tool (Paragraph 87).
The prior art further teaches three reasons for removing a guide pin:

Second, Bohnenberger (US 4199313) teaches a guide pin assembly wherein a part of the assembly is removed after alignment of the mold sections because to avoid differential expansion problem prevalent when the mold sections are heated such that the mold sections are moved out of alignment thereby damages the guide pins (Column 1, lines 29-42). While Bohnenberger teaches removing a part of the guide pin assembly before the molding steps, Bohnenberger does not teach or suggest the structural limitation “a first of the one or more pins is arranged within a first aperture in the second mandrel that extends into the second mandrel from a surface of the second mandrel configured to contact the first mold section, and wherein the first of the one or more pins is configured to translate within a second aperture in the first mold section” (as in claim 15) or “wherein the guide projects into a first aperture in the second mandrel, wherein the guide projects downward from the second base into a second aperture in the first mold section” (as in claim 21). 
Third, Lew (US 2012/0006470) teaches a mandrel having a bar which functions as both a guide and an element to collapse the mandrel to removing the molded part (Paragraph 32). However, Lew teaches that the removal of the bar occurs after the molding steps rather than removing the bar before the molding steps. 
However, the prior art does not teach or reasonably suggest the structure of guide pins with respect to the second mandrel and first mold section and removing the guide pin from the second mandrel before either injecting resin or arranging a second mold section are required by claims 15 or 21. In fact, it would seem that one of ordinary skill in the art would be motivated to leave the guide in the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”























Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743